Citation Nr: 1002230	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-38 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from April 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied a 
claim for service connection for "bipolar disorder (also 
claimed as depression)."  

In May 2009, this claim was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The May 2009 Board remand instructed the RO to schedule the 
Veteran for a VA examination to determine the nature and 
etiology of any currently diagnosed psychiatric disability, 
including the approximate date of onset.  The claims file 
reflects that the Veteran failed to report to the scheduled 
VA examination scheduled for July 2009.  

In a December 2009 informal hearing presentation, the 
Veteran's representative stated that the Veteran received 
notice of the examination and tried to re-schedule it prior 
to the scheduled time.  The representative acknowledged that 
the Veteran had no proof of an attempt to reschedule, but 
requested that the claim be remanded so the Veteran could 
attend a VA examination.  The Veteran told the representative 
he would be willing to attend an appointment if it was re-
scheduled.  

The Board agrees with the representative that the Veteran 
should have another opportunity to attend a VA examination.  
Even though there is no showing that the Veteran contacted 
the scheduling VA Medical Center, the Board resolves doubt in 
favor of the Veteran.  On remand, a VA examination should be 
scheduled to determine the nature and etiology of any 
currently diagnosed psychiatric disability, including the 
approximate date of onset.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a VA 
examination to determine the nature, 
etiology, and date of onset of any 
psychiatric disability.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  The examination 
report must reflect that the claims folder 
was reviewed.  All indicated studies 
should be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed psychiatric disability is 
related to service.  This includes 
commenting on the severity of any 
diagnosed disability.  

The examiner should also determine the 
approximate date of onset of the 
disability.  The examiner should 
specifically address: 
*	the service treatment records, 
including the December 1968 discharge 
examination report, and 
*	Dr. Jain's January 2006 assertion 
that the Veteran's bipolar disorder 
may have started after his 'post 
traumatic experience' in service.  
Complete rationale should be given for all 
opinions reached.  

2. After ensuring any other necessary 
development has been completed, re-
adjudicate the claim.  If the action 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

